Citation Nr: 0114810	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-10 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
left hand injury.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from February 1951 to December 
1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 RO rating decision which 
denied the veteran's application to reopen the claim of 
service connection for residuals of a left hand injury. 


REMAND

The Board is not satisfied that all relevant evidence has 
been properly developed with respect to the veteran's 
application to reopen the claim of service connection for 
residuals of a left hand injury.  Further VA assistance is 
required to comply with the duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(November 9, 2000), including new 38 U.S.C.A. § 5103A.  

The Board notes that in August 1998, the RO denied the claim 
of service connection for residuals of a left hand injury.  
The veteran did not appeal the adverse determination.  Thus, 
the decision became final and can only be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108, 
7105.  In May 1999, the veteran filed a request to reopen his 
claim of service connection for residuals of a left hand 
injury.  In November 1999, the RO denied the request to 
reopen the claim of service connection, finding that the 
veteran had not submitted new and material evidence.  The 
veteran submitted a notice of disagreement in December 1999 
and in February 2000, he was issued a statement of the case.  
The statement of the case outlined the criteria for reopening 
final decisions.  However, in a July 2000 supplemental 
statement of the case, the veteran's claim was decided on a 
de novo basis and denied as not well grounded.  There is no 
indication that the hearing officer considered whether the 
veteran had submitted new and material evidence to reopen the 
claim of service connection.  A finding that new and material 
evidence has been submitted is required prior to a de novo 
review of the veteran's claim.  The RO must correct this 
procedural defect.  Moreover, the Board notes that the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) eliminates the concept of a well-
grounded claim. 

During a May 2000 RO hearing, the veteran testified that he 
sustained an injury to the left hand, (little finger) when he 
was a child and that he sustained further injury to the left 
hand (little finger) during service.  The veteran should be 
given an opportunity to submit records of a left hand/little 
finger disability prior to service.

The Board also notes that the veteran testified that he was 
treated at three different hospitals on three different Army 
bases.  While the claims file shows that the bases were 
contacted for the purpose of obtaining these treatment 
records, there is no indication that the actual hospitals 
were contacted.  Thus, Moncrief U.S. Army Hospital, Bliss 
U.S. Army Hospital and Reynolds U.S. Army Hospital should be 
contacted and asked whether they have any treatment records 
pertaining to the veteran for the period of February 1951 to 
December 1951.

In November 1997, the veteran submitted a list of doctors who 
treated him for his left hand disability.  It is hard to read 
some of the names submitted.  The RO should contact the 
veteran and once again ask him to submit a legible list of 
the names and addresses of the doctors who treated him for 
his left hand.  The RO should also give him an opportunity to 
submit treatment records concerning the left hand close to 
the time of his discharge from service.  In 1999 and 2000, 
the veteran reported that his left hand was treated while he 
was employed with Bethlehem Steel.  He also stated that he 
was treated at the VA medical center (MC) on Green Street.  
The veteran testified at a May 2000 RO hearing that he was 
treated by Dr. Walter Robinson, an orthopedic specialist at 
the University of Maryland.  The RO should assist the veteran 
in obtaining all medical reports from Bethlehem Steel and Dr. 
Robinson, and should ensure that all VA treatment records are 
associated with the claims file. 

A review of the claims file shows that a search of morning 
reports covering the period of July 1951 to October 1951, 
from the 840th Engineer Aviation Battalion, Headquarters and 
Service Company were conducted.  The search was negative for 
any records pertaining to the veteran.  The Board notes that 
the veteran's military service began in February 1951.  A 
search for SGO records between February 1951 and July 1951 
should be conducted, in as much as the veteran is uncertain 
as to the date of the incident concerning his left hand. 

The Board is also of the opinion that further attempts should 
be made to obtain all of the veteran's service personnel 
records.  The veteran states that, following his injury, he 
was placed on light duty until his discharge.  These records 
could be helpful in corroborating the veteran's claimed 
injury.

The duty to assist the veteran in the development of evidence 
pertinent to his claim for service connection includes 
obtaining all relevant records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990). 

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for residuals of a left hand 
injury before and since separation from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file, 
including records from Dr. Walter 
Robinson, and Bethlehem Steel.

2.  The RO should make attempts to obtain 
hospitalization reports from Moncrief 
U.S. Army Hospital in Fort Jackson, South 
Carolina; the Bliss U.S. Army Hospital in 
Fort Huachuca, Arizona; and the Reynolds 
U.S. Army Hospital in Fort Sill, Oklahoma 
covering the period of February 1951 to 
December 1951.  A request for morning 
reports covering the period of February 
1951 to July 1951 should also be made.  
The veteran should be notified of any 
deficiency in obtaining the records.

3.  The RO should request the veteran's 
complete service personnel records from 
NPRC. The veteran should be notified of 
any deficiency in obtaining the records.

4.  After the above development, if it is 
determined that the veteran sustained an 
injury to the left hand in service, he 
should be afforded a VA examination to 
determine the nature, severity, and 
etiology of the residuals of a left hand 
injury.  The examiner should also review 
the medical evidence of record and offer 
an opinion as to whether it is at least 
as likely as not that the veteran's left 
hand disability is related to a confirmed 
incident of service.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

5.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If so, the RO should then review 
the veteran's claim for service 
connection for residuals of a left hand 
injury.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him, and he should be afforded an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




